Mb. Justice Buchauau
delivered the opinion of the Court.
The controlling question in each of the above cases is the constitutionality of chapter 37 of the Public Acts of the year 1913. This act originated in the house of representatives as House Bill No. 759.
It is admitted that the hill on three readings, and according to the requirements of the constitution, was passed by the house of representatives and by the senate, and was, as required by the constitution, transmitted by the governor for his approval. In the attack here made, all the questions raised relate to what happened and what did not happen after the bill reached the governor. The governor disapproved the bill, refused to sign it, and returned it with his objections to the house in which it originated within five days after it was presented to him.
Under section 18, art. 3, of the constitution, the next step required was that the house in which the bill originated should cause said objections to be entered at large upon its journal. This requirement was never complied with. After the requirement last above mentioned, the next step authorized by section 18, art. 3, above, was that the house should proceed to reconsider the bill.
At this point, one of the main controversies in the case originates. On one side, it is insisted that the *186house of representatives did proceed to reconsider the bill on April 3,1913, and that the same was then validly passed, notwithstanding the veto of the governor. On the other side, it is said that no valid action was taken by that honse on that day for the reason that no quorum was present in the honse on that day.
The house of representatives, under the constitution, was entitled to ninety-nine members, and by article 2, section 11, of the constitution, it is provided that “not less than two-thirds of all the members to which each house shall be entitled shall constitute a quorum to do business; but a smaller number may adjourn from day to day, and may be authorized, by law, to compel the attendance of absent members.”
To determine the question of facts as to whether a quorum was present in the house on April 3, 1913, it is well settled under our cases that we may look to the journal of the house of representatives. Gaines v. Horrigan, 72 Tenn. (4 Lea), 610; Telegraph Co. v. Nashville, 118 Tenn. (10 Cates), 8, 101 S. W., 770, 11 Ann. Cas., 824; State, ex rel., v. Base Ball Club, 127 Tenn. (19 Cates), 292, 154 S. W., 1151.
The doctrine which obtains in some jurisdictions that an enrolled bill or act of the legislature cannot, as to the validity or constitutionality of its passage be inquired into by the judicial department of the State., because the enrolled bill is an act of a co-ordinate branch of the government of the State, has-never been accepted by this court.
*187In one of onr cases, where it was conceded that the hill under consideration was signed hy the speakers of both houses and hy the governor and duly enrolled and published, it was said that the presumption in favor of its regular passage through all its stages was so strong that the mere failure of the journal of the senate to show a second reading would not affect the validity of the act, but the failure would he treated as a clerical omission. State v. McConnell, 71 Tenn. (3 Lea), 334.
In another case, it is held that, notwithstanding the fact that the act is verified hy the signature of the two speakers and of the governor, and has been published by proper authority, “nevertheless, the court may look to the journals of the two houses; and if from them it appears that the bill was not constitutionally passed, the act must be declared void. Such seems to be the «decided weight of authority.” Gaines v. Horrigan, 72 Tenn. (4 Lea), 611.
In another case, it was said: “The rule is that the journals may be looked to in order to determine whether the bill was in fact passed, but every reasonable presumption must be made in favor of the action of a legislative body acting in the apparent performance of its legal functions. The courts will not presume, from the mere silence of the journal, that the house had disregarded the constitutional requirements, unless where the constitution expressly requires the fact to appear on the journals.” Williams v. State, 74 Tenn. (6 Lea), 553.
*188In another case, it is said: “We think the rnle well settled that, where the journal does not affirmatively show the defeat of the bill, every reasonable presumption and inference will be indulged in favor of the regularity of the passage of the act subsequently signed in open session by the Speaker.” State, ex rel., v. Algood, 87 Tenn. (3 Pickle), 163, 10 S. W., 310.
In another case, where the question was whether the bill under consideration had been reconsidered in the senate after having been in the hands of a conference committee from both houses to consider certain amendments, this court, assuming that it was necessary to the valid passage of the bill that it should have been reconsidered in the senate, said: “The journals show no reconsideration; they are silent on the subject. Such silence will be treated as a case of omission.”' Nelson v. Haywood County, 91 Tenn. (7 Pickle), 608, 20 S. W., 4.
The cases above quoted from are referred to in Telegraph Company v. Nashville, 118 Tenn. (10 Cates), 8, 9, 101 S. W., 770, 11 Ann. Cas., 824.
In that case, in disposing of the question as to-whether the section of our constitution which provides-that no bill shall become a law, until it shall have been signed by the respective speakers in open session, the-fact of such signing to be noted on the journals, this court held that the requirement was directory and not-mandatory; but in reaching this conclusion it is clear that the court considered the journals of both the house-of representatives and of the senate. This court also-*189examined the house and senate journals for the purpose of determining the constitutionality of the act under consideration in State, ex rel., v. Baseball Club, 127 Tenn. (19 Cates), 296, 154 S. W., 1151.
It is to be noted that in neither of the foregoing cases was this court considering article 3, section 18, of the constitution.
The case of Atchison, T. & S. F. R. Co. v. State, 28 Okl., 94, 113 Pac., 921, 40 L. R. A. (N. S.), 1-39, is accompanied by a note presenting an exhaustive review of the rulings in different jurisdictions respecting the conclusiveness of an enrolled hill. The note discloses a great diversity of judicial opinion. Some of the cases decided by this court appear in subdivisión 10, of this note, among a large number of cases from other jurisdictions which do not recognize the absolute conclusiveness of an enrolled hill.
Reverting now to the controversy upon' the question whether there was or was not a quorum or sixty-six members of the house of representatives present on April 3, 1913, and turning to the journal of the house for that day, we find it showing that fifty-two representatives were present and voted, “Aye,” when their names were respectively called in favor of passing the bill notwithstanding the objections of the governor. It shows four representatives present who voted, “No,” when their names were called; and two representatives present, each of whom answered when their /names were called, “Present, hut not voting.” Thus, it affirmatively appears from the journal that fifty-*190eight representatives were present when the vote was taken. The names of thirty-five representatives are set out on the journal in addition to the fifty-eight, but the journal as to these thirty-five shows that, when the name of each of them was called, Mr. Speaker Stanton answered for each, “Not voting.”
It is clear that the journal does not affirmatively show that the thirty-five representatives were present when the vote was taken. It is likewise clear that the journal does not affirmatively show that any one of them was present when the vote was taken; but it is said for one side of this controversy that, while the journal does not affirmatively show the presence of a quorum, it does inferentially, or by reasonable presumption, show the fact that a quorum was present when this vote was taken.
We cannot agree to this insistence. As we see the journal, the reasonable presumption is to the contrary of this insistence, and, in determining the question as to what the reasonable presumption is arising from this journal, we think it clear that the weight of authority establishes the rule that in those jurisdictions where an enrolled bill is not considered conclusive, but open to attack, judicial notice will be taken by the courts of legislative journals, both of the house and of the senate, whenever a consideration of such journals sheds light upon the question at issue.
A large array of cases to this effect may be found under subdivision 13, of the note referred to supra, in 40 L. R. A. (N. S.), at page 38.
*191Therefore, looking to the journal of the house of representatives for the clay April 3, 1913, we see it recites the meeting of the house at 10 a. m. the calling of the same to order by the speaker, and, after prayer by the chaplain, the following: “On motion, the calling of the roll was dispensed with.” After dispensing, by motion, with the calling of the roll, the latter being the proper method by which to ascertain and make the journal show whether a quorum was present or no, House Bill No. 759 was put upon its passage, “notwithstanding the objections of the executive. ’ ’ The bill was read, and then the roll was called, not for the purpose of ascertaining the presence of a quorum, but for the purpose of taking the vote and recording the same.
During the call of the roll for that purpose, when the name of Mr. Dorsey was called, he voted, “No,” and offered no explanation, the purport of which is not set out on the journal, but nevertheless appears with sufficient clearness. That explanation was sent to the desk, and on request of Mr. Cox, the clerk proceeded to read the explanation; but its reading was interrupted by Mr. Cox, who made the point of order that the question of no quorum could not be determined except by a roll call. We think it evident that the explanation raised the question that no quorum was present. Mr. Speaker Stanton, however, ruled the point of order well taken, and declared the explanation out of order.
What reasonable inference or presumption arises from this circumstance? If a quorum had been pres*192ent, it is extremely improbable that the question would Rave been made by Mr. Dorsey. If a qnornm was present, it is certain that his point would not have been met as it was, bnt would, on the contrary, have been met by a call of the roll and a showing upon the journal that a quorum was present.
In this connection, it is clear that no ordinary matter of legislation was involved; it was one of extraordinary public interest, and we cannot escape the conclusion from the circumstance above discussed that the reasonable inference arising therefrom is that no quorum was present at the time of this occurrence.
A second fact appearing on the journal is the action of Mr. Speaker Stanton in answering, “Not voting,” when the name of each of the thirty-five members was called.
The question arising is: Why did Mr. Speaker Stanton do this? Certainly, not in the exercise of any power or duty conferred on him by the constitution ■or any statute of the State. Article 2, section 11, of the ■constitution, enjoins upon the house and senate, respectively, the duty of choosing a speaker. His duties and powers are not outlined or defined by the constitution. Article 2, section 12, of that instrument provides that each house may determine the rules of its proceedings; but no rule of the house appears to have existed authorizing the speaker to answer for the thirty-five members.
The mandate of-the constitution in respect of a quorum is “not less than two-thirds of all the members to *193which each house shall he entitled shall constitute a quorum to do business,” and the only power possessed by less than that number is to adjourn from day to day, and, if authorized by law, to compel the attendance of absent members. So says article 2, section 11, of the constitution.
Article 2, section 21, of the constitution, enjoins upon each house the duty of keeping a journal, and of recording therein the “ayes” and “noes” upon the final passage of every hill of a general character, etc. Bill No. 759 was of a general character, a measure of public importance, and of the utmost moment. The duty was laid by the constitution upon the house, and not upon the speaker, to make a journal; and therefore we conclude that the act of the speaker in answering, “not voting,” when each name of the thirty-five members was called, amounted to no more in legal effect than the same announcement would have, if made by any other member of the house.
However, since the words appear upon the journal and must he given due weight as the words of the house used in its journal, we will proceed to consider what effect these words “not voting” are entitled to in the construction of the journal. In other words, do they import or imply the presence or the absence of a quorum? The most evident meaning of the words “not voting,” and in fact the only evident meaning they can he said to have, is that each of the thirty-five members, when his name was called from the roll, did not *194vote. It is, however, insisted that a presumption may he said to arise from these words that each of them was present, though not voting. The only basis for snch a presumption is the legal duty resting upon each of the thirty-five members to be present; but, whatever force this presumption may be entitled to, we think is overthrown by the legal duty resting on each of the thirty-five members, if present, to answer when his name was called and to vote pro or con, or to announce for himself that he was not voting, to the end that, by his vote or his announcement that he was not voting, it might at least appear upon the journal that he was present, and that it might appear from the journal whether the house was proceeding in its business with or without the presence of a quorum. A further reasonable presumption arises that each of the thirty-five members, if present, would have answered for himself in the representation of his constituency. So we think the presumption based upon his duty to be present is met and overthrown by the conflicting stronger'presumptions above set out.
It is, to be sure, possible that each of the thirty-five members was present and sat mute, and heard the answer of the speaker for him; but this possibility does not, in our opinion, rise to the dignity of a legal presumption upon which this court is authorized to act, for this possibility is opposed-by a presumption of undoubted weight, to wit, that if each of the thirty-five members had been present and had sat mute, and had heard the speaker answer for him, the answer of *195the speaker -would have been, “Present and not voting,” instead of the words he nsed, “Not voting.”
So, npon the whole, we think that, giving the journal the full weight to which it is entitled upon its face, and giving it the benefit of every reasonable presumption arising from its recitals, and from its character, it does not show the presence of a quorum.
But what we have said is not all that may be said respecting the journal of April 3, 1913, and the insistence that it discloses a quorum present when action was had on House Bill 759. It remains to be noted that what occurred on that day was not all that transpired in the house on the subject of the passage of that bill, notwithstanding the objections of the govern- or; for, although the bill after the action shown by the journal was transmitted to the senate on April 3, 1913, and by that body on that day passed, notwithstanding the objections of the governor, and thence passed into the custody of the secretary of state for enrollment as a law, yet on June 21, 1913, a copy of House Bill No. 759 was again read in the house, and put upon its passage notwithstanding the objections of the governor. The vote as recorded on the House journal of that day showed fifty-three members voting, “Aye,” and eighteen members voting, “No.” Thus, the journal of that vote shows seventy-one members present and voting upon the roll call. Here is a showing by the journal of more than a quorum of the members of the house voting a second time to pass *196the same bill notwithstanding the objections of the governor.
The question arises: Why was this done? The journal of the house of that day affords an answer. It shows that a copy of the bill was read, attached to which were the certificates of the respective speakers of the house and senate that the bill had been passed in each of those houses, notwithstanding the objections of the executive, on April 3, 1913, and then it recites: “Whereas, it has been objected by the governor and others that the bill did not pass the house for the alleged reason that less than the number of members necessary to be present to enact laws was then present; and whereas, in view of the public nature and the importance of the bill, all matters of controversy as to its enactment should be determined: Now, therefore, the said bill is hereby repassed, the governor’s veto notwithstanding.” Then follows on the journal the record of the vote, as already stated.
Prom the quotation above, the pith and substance of the reason given for again passing the bill over the veto of the governor was that it had been objected by the governor and others that the bill had not passed the house on April 3d, because less than a quorum of members was present on that day. The only reasonable presumption which can arise from this extraordinary action on the part of the house is that the house knew that the objections made by the governor and others above stated were well founded in fact.
*197Under article 3, sec. 18, of the constitution, after House Bill 759 was disapproved by the governor, and returned with his objections to the house of representatives in which it originated, it could not become a law until passed notwithstanding the objections of the governor first in the house where it originated and next in the senate. It is clear that it did not pass the house over the objections of the governor on April 3, 1913, for the reason, as we think, that the journal of the proceedings of the house on that day not only fail to show the presence of a quorum, but, on the contrary, show that a quorum was not present. This result is reached by the process of eliminating the recital of the journal in respect of the thirty-five members. By the process of elimination, we mean that no reasonable presumption arises from the recitals of the journal in respect of the presence of the thiry-five members which is not met and overthrown by stronger presumptions to the contrary; and that, recital of the journal being thus eliminated, the journal is left standing with the affirmative showing that fifty-eight members, and no more, were present.
On the senate journal of April 3, 1913, it appears that House Bill No. 759 was transmitted to the senate by the clerk of the house together with the veto message of the governor; whereupon, Mr. Crawford made the point of order that the senate had no right or authority under the laws or constitution to receive any matter whatsoever transmitted from the house for the reason that there was not, and had not been, a con-. *198stitntional quorum of tire house of representatives since March, 1913; which point of order the speaker of the senate declared to he not well taken. Thereupon it was moved by Mr. Stewart that the bill he passed, the governor’s veto to the contrary notwithstanding; whereupon, a copy of the governor’s veto of the bill was read. Mr. Williams then made the point of order that the paper purporting to be the veto of the governor was only a copy and not the paper required by the constitution. The speaker declared this point of order not well taken; and thereupon the hill was put on its passage, notwithstanding the veto of the governor, resulting in a vote which the journal shows to have been seventeen “ayes” and fifteen “noes.” The names of each senator voting, “Aye,” and of each senator voting, “No,” are shown upon the journal. Thereupon the journal shows explanations of votes by members of the senate on House Bill No. 759.
One of the explanations is signed by seven senators, and it recites in substance that those senators voted’, “no,” for the reason that the house'transmitting the bill to the senate was doing business without a quorum. Sen. Thomas offered an explanation of his vote against the passage of the bill over the veto of the governor to the effect that it was a matter of such common and public knowledge that no quorum existed in the house at the time of the passage of the bill over the veto of the governor by that body that the fact could not be ignored by the senate, and in his explanation he set out the names of thirty-nine members of the house, *199and stated that those members of the house had been absent from the house from and including Tuesday, the 1st day of April, and that this fact was a matter of public knowledge, known to the house and to the senate, but concealed on the house record; and that it therefore followed that House Bill No. 759 had not by the house been constitutionally passed over the governor’s veto.
Prior to all we have above stated in connection with the passage of House Bill No. 759 by the senate on April 3,1913, over the veto of the governor, the journal shows that Sens. Underwood and Williams jointly made a parliamentary inquiry of the speaker of the senate. By this inquiry, those members stated to the speaker, in substance, that they were informed that there was no quorum in the house for the transaction of business, as required by the constitution, and that portion of the constitution relative to the number of members necessary to constitute a quorum was quoted in the inquiry; and the members making the inquiry requested the speaker of the senate to communicate with the speaker of the house, and to ascertain if there was a quorum of the house present for the transaction of legislative business, and that the speaker of the senate inform the senate as to the result of that inquiry.
There was also presented to the senate prior to its consideration of House Bill 759, as shown by the senate journal of April 3,1913, a message of the governor of the State, by which the governor informed the sen*200ate that the house had that day undertaken to pass over the veto of the governor House Bills numbered 751 and 759, and the governor officially notified the senate by that message that said bills were passed without the presence of a constitutional quorum. The governor then proceeds to set out the names of the representatives who were not present upon the reconsideration of the bill in the house. And his message recited that all of the representatives named fiad been absent from the house from, and including, Tuesday, April 1st, and that the fact of their absence was a matter of public knowledge, Iniown to the house and to the senate, but concealed upon the house record; and that it therefore followed that said bills had not been as a matter of fact passed over the governor’s veto by the house. This message of the governor was presented to the senate by Messrs. Underwood, Morrell, and Butler, members of the senate, as explanation of their reason for voting, “No,” to the passage of House Bill No. 751, which was called up for reconsideration in the senate prior to its reconsideration of House Bill 759, on April 3, 1913.
If. as we have held, the journal of the house of April 3, 1913, showed no quorum present in that body upon its reconsideration of House Bill No. 759, then it is clear that the action of the senate was unconstitutional and void in reconsidering the bill; the same having originated in the house and not having there been reconsidered as required by the constitution in order to pass the same over the veto of the governor. And the *201action of the senate being for the above reason void, it cannot be considered for any purpose in any judicial inquiry where the purpose is to determine whether or no the act was passed as required by the constitution, notwithstanding the veto of the governor.
It is admitted that no consideration of House Bill 759 was ever had in the senate after the second consideration of that bill in the house of representatives, which occurred, as we have already stated, on June 21, 1913.
We think it clear that the purpose of the constitutional requirement that the journal should show the “ayes” and “noes” upon the reconsideration of a bill for passage over the veto of the governor was twofold: First, that it might thereby appear that a majority of all the members elected to that house had agreed to pass the bill over the veto; second, that it might appear from the “ayes” and “noes” that when the vote was taken a quorum was present. We cannot describe to the framers of the' constitution less than these two purposes.
We hold that “ayes” and “noes” were not taken on April 3, 1913, within the meaning of the constitution, as to thirty-five of the members of the house. It was by no means a compliance to show that thirty-five members were not voting without also showing whether they were present or absent.
The result of this construction is the conclusion that the constitution requires the journal to show the presence of a quorum when such vote is taken; and this *202showing must be an affirmative one, and not one arising merely by presumption from some fact appearing on the journal, or from silence of the journal on the point, or from a state of facts set out on the journal which leaves the matter in doubt. It is true that our cases from which we have quoted, have settled the rule to be different from that above stated in cases where certain of the requirements of section 18, art. 2, are involved; but the rule which applies in those cases rests upon the reason that the latter section does not require the journal to show that certain of its requirements have been complied with. No such reason can exist, however, in respect of the requirement of section 18, art. 3, that the journal show the “ayes” and “noes”; that requirement is mandatory, and the result of its nonobservance is the invalidity of the act.
In Williams v. State, supra, from which we have quoted, the above principle was recognized; and, paraphrased, what is quoted therefrom amounts to this: That, where the constitution expressly requires the fact to appear on the journal, mere silence on the point is fatal. There, the question was whether the bill on its third reading received the constitutional majority. It will not be presumed in any case from the mere silence of the journals that either house has exceeded its authority, or disregarded a constitutional requirement in the passage of legislative acts, unless where the constitution has expressly required the journals to show the action taken, as for instance *203where it requires the “ayes” and “noes” to be entered. Cooley, Constitutional Limitations, 195.
There was no such connection between the reconsideration of Bill 759 in the senate on April 3, 1913, and the reconsideration of that bill by the house of June 21,1913, as to be a compliance with article 3, see. 18, of the constitution. Neither this court nor the legislature was authorized to change the order which the constitution prescribed, as that its framers thought best. We are not authorized to hold that order directory; the constitution says it shall be done in a certain order.' If we essay to change that order, there is no limit to what may follow. No more mandatory words could be used than are employed in fixing the order in which bills must be reconsidered by that section.
In the construction of constitutions, it has been said: “The great majority of all constitutional provisions are mandatory, and it is only such provisions as from the language used in connection with the business in view may be said to be addressed to some person or department that courts have held to be directory; and these provisions in most cases have been those addressed to the legislative department with reference to the mode of procedure in the enactment of laws as above stated. But provisions of this kind will be treated as mandatory if the language used justifies it, even though the proceedings to which they refer are but formal. Whatever is prohibited or positively enjoined must be obeyed. Therefore all prohibitions *204and restrictions are necessarily mandatory. So, also, all provisions that designate in express terms the time or manner of doing particular acts, and are silent as to performance in any other manner, are mandatory, and mnst be followed.” Cyc. vol. 8, p. 762.
In State v. McCann, 72 Tenn. (4 Lea), 11, this court, quoting from Judge Cooley in his work on Constitutional Limitations, said: “For the will of the people, as declared in the constitution, is the final law; and the will of the legislature is only law when it is in harmony with, or at least not opposed to, that controlling instrument which governs the legislative body equally with the private citizen. ... To say a provision is directory seems, with many pérsons, to be equivalent to saying that it is not a law at all. That this ought not to be so must be conceded; that it is so, we have abundant reason and good authority for saying. . , . A constitutional provision, if it is to be enforced at all, must be treated as mandatory; and, if the legislature habitually disregards it, it seems to us that there is all the more urgent necessity that the courts should enforce it.”
This court, following the above quotation in that opinion, added: “These are words "of wisdom from the pen of the ablest constitutional jurist now in our midst, and well deserve to be pondered by those-whose duty it is to administer the law and enforce its mandates, especially in the court of last resort.”
Delicate, indeed, is the duty, and important the power which rests upon this court whenever called on *205to pass judgment upon the validity of an act of a coordinate department of the government of the State.
The exercise of snch a judgment in its results may be large in good or evil. The law which stands above the three co-ordinate departments of the government and over-shadows all is the constitution; to its mandates, all must bow. Its command by the use of the word “shall” in prescribing the exact and formal procedure to be pursued when a bill has been disapproved by the governor excludes the idea that any other order of procedure may be recognized'as a compliance with its terms. There is no room for the exercise of discretion by those agencies of the State to which it intrusted the execution of section 18 of article 3. The acts to be done by the chief of the executive department, and by that house of the general assembly in which the bill originated, and by the other house, are each and all laid down with specific attention to detail. It is easy enough to say that some other mode of procedure would have done as well, but it is not possible to conceive that any variation from the plain and simple form of procedure laid down with such exactness was intended. In such a case, no one of the three departments of the government can do aught but obey. Over the other two departments of the state government, this court of last resort' is set to check and declare void any of their acts which, by appropriate proceedings, are brought to its bar for judgment. The result of such judgments, in so far as • they affect the interests of the parties to the particular *206cause, are of minor importance, as compared with such results in so far as they affect the welfare of the State. If the mandatory provisions of the supreme law here involved should by us be held directory or discretionary, if we by our judgment say that this legislature in that order of reconsideration which it employed in this case found a way in substance the same or just as good and not materially different from that prescribed by the constitution, or that common sense or any other consideration should move us to construe the mandate of the constitution prescribing the particular order designated to mean some other order, then where does such a judgment lead? Clearly, it would be but a step or precedent toward a nullification of any other mandatory provision which may be brought in judgment, and against which some plausible argument may be leveled. By maintenance of the fundamental law of the land are the rights and liberties of citizens of all governments, founded on the will of the governed, preserved; and by judgments reckless of the sacred or mandatory provisions of that law, such rights and liberties are ultimately destroyed.
Among our adjudicated cases, we find no precedent to which we can point as authority for holding the constitutional mode of procedure laid down in section 18, of article 3, as directory.
Reasons plausible enough may be' given for upholding the act of the majority of the general assembly *207in both of the houses composing that body, such as that, if the act he declared void, a minority of that body will have been allowed to defeat the will and judgment of the majority, etc.; but, after all is said that may be said on the line of expediency, the fact-stands clearly out that to do the thing expedient is to set aside and hold as directory only, a clearly mandatory constitutional provision, and that a multiplication of such precedents must and can only result in in a destruction of the basic law of the State. Where such a condition exists, the duty of this court is to uphold, by its judgment, the fundamental law of the State.
The argument that the reconsideration of the bill by the house of representatives on June 21, 1913, may be treated as a ratification of what the journal shows ■was done on April 3, 1913, by members of the house amounting in number to less than a quorum for the transaction of legislative business, is, while plausible, we think wholly unsound. There was no house present on April 3, 1913, capable under the constitution of transacting legislative business. The only power possessed by those members of the legislature who undertook to make the journal show a reconsideration of House Bill 759 was to adjourn the house to the following day, or, if authorized by law, to compel the attendance of absent members. And being wholly without power to reconsider the bill and pass the same over the governor’s veto, the action of that body was void in law. It was as a thing not done at all, and not *208an act defectively performed by a body possessing the power and the right to perform it perfectly; and therefore there was nothing upon which the doctrine of ratification conld operate. And onr eases (Furnace Co. v. Railroad Co., 113 Tenn. [5 Cates], 731, 87 S. W., 1016; Shields v. Land Co., 94 Tenn. [10 Pickle], 123, 28 S. W., 668, 26 L. R. A., 509, 45 Am. St. Rep., 700; Muse v. Lexington, 110 Tenn. [2 Cates], 655, 76 S. W., 481) do not apply.
For the reasons above stated, we hold that House Bill No. 759 never became a law, and that chapter 37 of the Public Acts of 1913, as published, is unconstitutional and void.